 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR19-124RSM
 8                                                )
                    Plaintiff,                    )
 9                                                )   UNOPPOSED SECOND MOTION TO
               v.                                 )   CONTINUE TRIAL
10                                                )   AND PRETRIAL MOTIONS DATES
     MICHELLE RENEE HUGHES,                       )
11                                                )
                    Defendant.                    )
12                                                )

13          Michelle Hughes, through Assistant Federal Public Defender Corey Endo,

14   respectfully requests a continuance of the trial date to May 4, 2020, and the pretrial

15   motions deadline to April 2, 2020. Assistant United States Attorney Angelica Williams

16   has no objection to this request.

17          This motion is made for the following reasons.

18          Michelle Hughes was first charged by Complaint with two counts of False

19   Statements and two counts of Aggravated Identity Theft. Magistrate Judge Peterson

20   released Michelle Hughes on June 17, 2019, on an appearance bond.

21          The Grand Jury then returned an Indictment charging Michelle Hughes with two

22   counts of Mail Fraud, four counts of False Statements, and two counts of Aggravated

23   Identity Theft. The Aggravated Identity Theft counts carry a mandatory minimum

24   penalty of two years. Michelle Hughes was arraigned on July 11, 2019, and the Court

25   scheduled trial for September 3, 2019, with pretrial motions due by August 1, 2019.

26

       UNOPPOSED SECOND MOTION TO                                FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL MOTIONS                          1601 Fifth Avenue, Suite 700
       DATES                                                          Seattle, Washington 98101
       (Michelle Hughes, CR19-124-RSM) - 1                                       (206) 553-1100
 1   Michelle Hughes then filed an unopposed motion to continue trial, which this Court
 2   granted. Trial is currently set for January 13, 2020.
 3          Defense counsel has been working to help Hughes understand the discovery, the
 4   legal framework for the charges, what a trial would entail, and the sentencing process.
 5   Some of the discovery is protected, which makes the discovery review process slower.
 6   Hughes has many concerns about the process, ideas Hughes would like to discuss, and
 7   some mental health issues, all of which make the process a particularly slow one. In
 8   addition, some of the concerns raised by Hughes necessitate research and/or
 9   investigation.
10          For these reasons, the defense requests the Court find that:
11          (a) taking into account the exercise of due diligence, a failure to grant a
12   continuance would deny counsel for the defendant the reasonable time necessary for
13   effective preparation, due to counsel’s need for more time to review the evidence,
14   consider possible defenses, and gather evidence material to the defense, as set forth in
15   18 U.S.C. § 3161(h)(7)(B)(iv); and
16          (b) a failure to grant a continuance would likely result in a miscarriage of justice,
17   as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
18          (c) the additional time requested is a reasonable period of delay, as the defendant
19   has requested more time to prepare for trial, to investigate the matter, to gather evidence
20   material to the defense, and to consider possible defenses; and
21          (d) the ends of justice will best be served by a continuance, and the ends of
22   justice outweigh the best interests of the public and the defendant in any speedier trial,
23   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
24          (e) the additional time requested between the current trial date of January 13,
25   2020, and the new trial date is necessary to provide counsel for the defendant
26

       UNOPPOSED SECOND MOTION TO                                FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL MOTIONS                          1601 Fifth Avenue, Suite 700
       DATES                                                          Seattle, Washington 98101
       (Michelle Hughes, CR19-124-RSM) - 2                                       (206) 553-1100
 1   reasonable time to prepare for trial considering counsel’s schedule and all of the facts
 2   set forth above.
 3          Counsel has spoken with Hughes, and Hughes agrees that a continuance is
 4   necessary. Hughes has also agreed to execute a speedy trial waiver, and counsel will
 5   file that signed waiver as soon as it is received.
 6          Therefore, counsel respectfully requests a continuance of the trial date to May 4,
 7   2020, and the pretrial motions deadline to April 2, 2020. Counsel further asks the Court
 8   to exclude the time period from the date of the Court’s order to the new trial date for
 9   purposes of computing the time limitations imposed by the Speedy Trial Act.
10          DATED this 5th day of December 2019.
11
                                                 Respectfully submitted,
12
                                                 s/ Corey Endo
13                                               Assistant Federal Public Defender
14                                               Attorney for Michelle Hughes

15
16
17
18
19
20
21
22
23
24
25
26

       UNOPPOSED SECOND MOTION TO                                FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL MOTIONS                          1601 Fifth Avenue, Suite 700
       DATES                                                          Seattle, Washington 98101
       (Michelle Hughes, CR19-124-RSM) - 3                                       (206) 553-1100
 1                                 CERTIFICATE OF SERVICE
 2          I certify that on December 5, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                              s/ Suzie Strait
 6                                            Paralegal

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       UNOPPOSED SECOND MOTION TO                               FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL MOTIONS                         1601 Fifth Avenue, Suite 700
       DATES                                                         Seattle, Washington 98101
       (Michelle Hughes, CR19-124-RSM) - 4                                      (206) 553-1100
